COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Bumgardner


EDWARD L. MAHLER
                                                MEMORANDUM OPINION *
v.   Record No. 0739-97-3                           PER CURIAM
                                                 JANUARY 27, 1998
ELAINE P. MAHLER


            FROM THE CIRCUIT COURT OF MONTGOMERY COUNTY
                        Ray W. Grubbs, Judge

           (Edward L. Mahler, pro se, on briefs).
           (Sandra L. Wright, on brief), for appellee.



     Edward L. Mahler (father) appeals from a decision of the

circuit court granting Elaine P. Mahler (mother) sole legal and

physical custody of the couple's two minor children; setting

father's visitation rights; adjusting the amount of child

support; and holding father in contempt of court based on a show

cause order filed by mother due to father's failure to pay

spousal support.   Father contends that the trial court (1) erred

in granting sole custody to mother; (2) abused its discretion in

not granting more extensive visitation rights to father; (3)

abused its discretion in relying solely on the guidelines to

recalculate the child support payments; and (4) erred in

considering mother's show cause order for contempt during a

hearing on child custody and visitation matters.     Father also

appeals the entry of a March 19, 1997 qualified domestic
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
relations order.   In addition, father attempts to raise issues

relating to spousal support and attorney's fees stemming from an

October 1995 hearing that were previously appealed to this Court

and dismissed by order dated April 15, 1996 (Record

No. 2935-95-3).    Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

 See Rule 5A:27.
                            Child Custody

     "In matters concerning custody and visitation, the welfare

and best interests of the child are the 'primary, paramount, and

controlling consideration[s].'"       Kogon v. Ulerick, 12 Va. App.

595, 596, 405 S.E.2d 441, 442 (1991) (citation omitted).
          In matters of a child's welfare, trial courts
          are vested with broad discretion in making
          the decisions necessary to guard and to
          foster a child's best interests. A trial
          court's determination of matters within its
          discretion is reversible on appeal only for
          an abuse of that discretion, and a trial
          court's decision will not be set aside unless
          plainly wrong or without evidence to support
          it.

Farley v. Farley, 9 Va. App. 326, 328, 387 S.E.2d 794, 795 (1990)

(citations omitted).

     Following an extensive evidentiary hearing, the trial court

awarded sole custody of the two minor children to mother.      The

court heard, and credited, the testimony of Victoria Cash, a

clinical social worker who had extensive experience and

interaction with the children while treating the younger child



                                  2
over a three-year period.   Cash testified that the younger child

often experienced separation anxiety when forced to leave her

mother to visit father.   Based on her extensive experience with

the children, Cash recommended that mother be given sole custody

of the children.   The court-appointed guardian ad litem also made

this recommendation to the court, along with very specific

recommendations on visitation.   "[T]he recommendation of [a]

guardian ad litem . . . while not binding or controlling, should

not be disregarded."   Bottoms v. Bottoms, 249 Va. 410, 420, 457

S.E.2d 102, 108 (1995).   The record demonstrates that the trial

court allowed father ample opportunity to present evidence

concerning the custody issue.    Father, however, presented

evidence, such as the natural death of two family pets while in

mother's possession, that bore no relevance to the best interests

of the children.   See Code § 20-124.3.

     The evidence supports the trial court's conclusions, and it

is clear that the decision was made with the best interests of

the children as the foremost concern.     Father has not

demonstrated that the trial court abused its discretion.
                          Visitation Rights

     The trial court's decision on father's visitation rights is

also reviewed for abuse of discretion and will not be set aside

unless plainly wrong or without evidence to support it.       See

Farley, 9 Va. App. at 328, 387 S.E.2d at 795.

     The trial court awarded father visitation on alternate



                                  3
weekends, and two weeks during the summer, one of which was to

occur during the last week prior to the beginning of the new

school year.   Father also received substantial visitation rights

during the holidays.   The record shows that the trial court

substantially followed the recommendations of the guardian ad

litem with respect to father's visitation rights.    In fact, the

trial court deviated from the recommendations by giving father

more time with the children during various holiday periods,

including during the children's summer vacation.    The visitation

rights accorded father are entirely reasonable given the

circumstances of this case.   The trial court did not abuse its

discretion on this issue.
                            Child Support

     Father questions the use of the child support guidelines

contained in Virginia Code § 20-108.2 to determine the award of

child support in light of "unusual factors," such as large

contributions to a "mutually agreed charitable organization,"

travel expenses associated with visitation, and the amount of

spousal support awarded.    A child support award based on the

guidelines is presumptively correct unless the trial court makes

specific findings to rebut the presumption.    See Code

§ 20-108.1(B).   The trial court's rebuttal findings must be based

on the factors set forth in Code § 20-108.1(B)(1)-(18).    Spousal

support must be added to payee's gross income and subtracted from

payor's gross income when computing child support under the




                                  4
guidelines.    See Code § 20-108.2(C); Frazer v. Frazer, 23 Va.

App. 358, 380-81, 477 S.E.2d 290, 301 (1996).     Father failed to

present any evidence at the February 20, 1997 hearing regarding

the two "unusual factors" he now attempts to assert on appeal.

The trial court, therefore, did not err in failing to make the

findings required to adjust child support pursuant to Code

§ 20-108.1.

     Father also failed to properly and timely object to the

trial court's calculation of the child support award with respect

to spousal support.    As a result, he has failed to preserve this

issue for appeal.     See Rule 5A:18.   Furthermore, the record does

not reflect any reason to invoke the good cause or ends of

justice exceptions to Rule 5A:18.

                        Show Cause for Contempt

     Father contends that the trial court erred in using the

child custody and visitation hearing to consider mother's show

cause motion for contempt for failure to pay child support.     The

trial court found, and the record is clear, that father had more

than sufficient notice that this issue would be presented at the

February 20, 1997 hearing.    In addition, the court allowed both

sides an opportunity to present evidence and argument on the

issue.

              Qualified Domestic Relations Order (QDRO)

     Here, the QDRO was entered pursuant to a June 29, 1995

property settlement agreement between the parties.     Father did



                                   5
not challenge the validity of the agreement or object to the

entry of the QDRO.   Therefore, Rule 5A:18 bars our consideration

of this question on appeal.   Moreover, the record does not

reflect any reason to invoke the good cause or ends of justice

exceptions to Rule 5A:18.

                     Issues from October 1995

     Father attempts to raise issues arising from a November 17,

1995 order memorializing an October 1995 hearing which granted

permanent spousal support and an award of attorney's fees to

mother.   Father appealed that decision.     That appeal was

dismissed by order dated April 15, 1996 because of father's

failure to prosecute the appeal.       These issues are not properly

before us at this time.
     We affirm the judgment of the trial court.

                                                            Affirmed.




                                   6